department of the treasury employer_identification_number contact person - 1d number contact telephone number uil internal_revenue_service p o box cincinnati oh date date number release date legend w school x school school y z school dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a nonexempt_charitable_trust nect described in code sec_4947 you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request you operate a scholarship program to provide scholarships to students who are graduates of w or x for the purpose of attending y or z for the upcoming year the scholarship program is promoted through w and x’s websites through the office of the guidance counselors from w and x and through newspaper publications in order to be eligible for the scholarships applicants must letter catalog number 58263t e e e plan to graduate or have graduated from w or x be admitted to and plan on attending y or z for the upcoming academic year have maintained a minimum grade point average of each of the four years that they have attended high school have shown a cooperative attitude towards other and have been involved in communhity activities applicants must also complete a detailed application which is available through the w and x guidance counselor offices and online as part of the application individuals must provide a copy of their high school transcript a brief essay describing their goals and how the scholarship will impact these goals and a copy of their letter of acceptance from either y or z the deadline all applications must be mailed through the u s post office and postmarked by the total number and amount of the scholarships each year will vary based on the number of qualified applicants and your investment performance a selection committee consisting of the w principal the x principal administrator and a_trust officer will select the individual scholarship recipients there are no specific prohibitions against relatives of members of the selection committee receiving scholarships however they must meet all eligibility and application requirements to be selected the related selection committee member will be abstained from the voting selection process the trustee is responsible for any final discretion on awarding the scholarships to the recipients you do not provide any scholarships to any disqualified persons as defined by code sec_4946 scholarship checks are made payable to the post- secondary institutions for payment on behalf of the scholarship recipient to ensure eligibility for the financial aid and application of funds to school expenses for renewal of the scholarship recipients must provide their transcripts to show satisfactory academic progress as well as evidence of registration acceptance and attendance at the eligible post-secondary institutions recipients that do not make satisfactory academic progress will be considered ineligible for future scholarships you represent that you will complete the following arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversion of funds from their intended purposes and take all reasonable and appropriate steps to recover the diverted funds ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversion from occurring you represent that you will maintain the following all records relating to individual grants including information obtained to evaluate grantees identify whether the letter catalog number 58263t grantee is a disqualified_person establish the amount and purpose of each grant and establish that you undertook the supervision and investigation of grants described above basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 a ii other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records letter catalog number 58263t lf you have questions please contact the person listed at the top of this letter sincerely jeffrey cooper director exempt_organizations rulings and agreements letter catalog number 58263t
